         Case 3:19-cv-08337-VC Document 58 Filed 09/08/20 Page 1 of 4



CARNEY BATES & PULLIAM, PLLC
Hank Bates (SBN 167688)
hbates@cbplaw.com
Randall K. Pulliam (pro hac vice)
rpulliam@cbplaw.com
519 West 7th St.
Little Rock, AR 72201
Telephone: 501.312.8500
Facsimile: 501.312.8505

CONN LAW, PC
Elliot Conn (SBN 279920)
elliot@connlawpc.com
354 Pine St., 5th Floor
San Francisco, CA 94104
Telephone: 415.417.2780
Facsimile: 415.358.4941
Attorneys for Plaintiff individually and on behalf of all
others similarly situated


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

ADVANCED INTERVENTIONAL PAIN & CASE NO.: 3:19-cv-08337-VC
DIAGNOSTICS OF WESTERN ARKANSAS,
LLC, on behalf of itself and all others similarly
situated,
                                                  STIPULATED REQUEST AND
                                                  [PROPOSED] ORDER TO EXTEND
                  Plaintiff,                      MOTION TO DISMISS BRIEFING
                                                  DEADLINES AND CONTINUE HEARING
v.

PARADIGM MANAGEMENT SERVICES,                       Hon. Vince Chhabria
LLC, ADVA HOLDINGS, LLC,
ENCOMPASS SPECIALTY NETWORK,
LLC,

                   Defendants.




  STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
              BRIEFING DEADLINES - CASE NO.: 3:19-cv-08337-VC
           Case 3:19-cv-08337-VC Document 58 Filed 09/08/20 Page 2 of 4




       Plaintiff Advanced Interventional Pain & Diagnostics of Western Arkansas, LLC, on

behalf of itself and all others similarly situated (“Plaintiff”), and Defendants Paradigm

Management Services, LLC, Adva Holdings, LLC, and Encompass Specialty Network, LLC

(collectively, “Defendants”), pursuant to Rule 6-1(b) of the Local Rules of the Northern District

of California, hereby jointly file this stipulated request for an order extending the briefing schedule

for Defendants’ Motion to Dismiss Amended Class Action Complaint for sixty (60) days, so that

judicial resources and litigation resources can be spared while the parties attempt to reach an

amicable resolution of this dispute by way of a mediation. The parties further stipulate to continue

the scheduled hearing date in this matter.

       On August 25, 2020, the Parties filed their Joint Status Report Regarding ADR, (ECF No.

53), in which the Parties notified the Court they believed this case would be a good candidate for

settlement and proposed submitting to the Court an additional report regarding settlement before

September 15, 2020. Defendants then filed their Motion to Dismiss on August 28, 2020. (ECF No.

56.) Pursuant to Local Rule 7-3(a), Plaintiff’s Opposition is due Friday, September 11, 2020.

Defendants’ Reply is due September 18, 2020. See Civil L.R. 7-3(c). A hearing is set for October

8, 2020.

       The Parties have continued their discussions regarding the possibility of settling this case

and are now pleased to report they have agreed to a mediation. The parties have agreed to extend

the Motion to Dismiss briefing deadlines and continue the scheduled hearing until after the

mediation is concluded and all settlement efforts with the mediator have been exhausted, so they

can devote the necessary time, attention, and resources to meaningfully prepare for and participate

in a good faith mediation. This requested time modification and hearing continuance will not affect

                                                  2
   STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
               BRIEFING DEADLINES - CASE NO.: 3:19-cv-08337-VC
           Case 3:19-cv-08337-VC Document 58 Filed 09/08/20 Page 3 of 4




any other Case Schedule deadlines as set forth in the scheduling order. (ECF No. 45.) In

accordance with Civil L.R. 6-2, an accompanying declaration by Randall K. Pulliam has been filed

contemporaneously with this Stipulated Request.

DATED: September 8, 2020                               Respectfully submitted,

 CARNEY BATES & PULLIAM, PLLC                           K&L GATES, LLP
 Randall K. Pulliam, Esq.                               Abram Moore
 rpulliam@cbplaw.com                                    Molly K. McGinley
 519 W. 7th Street                                      Jeremy M. McLaughlin
 Little Rock, AR 72201
 Telephone: (501) 312-8500                              By: /s/ Molly K. McGinley                       .

 By: /s/ Randall K. Pulliam                 .           Attorneys for Defendants

 Attorneys for Plaintiff


                                      ECF ATTESTATION
Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories concur with this filing.
                                                        /s/ Randall K. Pulliam




                                                  3
   STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
               BRIEFING DEADLINES - CASE NO.: 3:19-cv-08337-VC
          Case 3:19-cv-08337-VC Document 58 Filed 09/08/20 Page 4 of 4




                                    [PROPOSED] ORDER

       The Court having considered the Stipulation to extend the deadlines for the Parties’ briefing

schedule and continue hearing concerning Defendants’ Motion to Dismiss Amended Class Action

Complaint, ORDERS as follows:

       1. Plaintiff’s deadline to file its opposition to Defendants’ Motion to Dismiss is moved

          to November 10, 2020.

       2. Defendants’ deadline to reply to Plaintiff’s opposition is moved to November 17,

          2020.

       3. The hearing scheduled for October 8, 2020 is continued until further notice.
             until December 3, 2020.

PURSUANT TO STIPULATION, IT IS SO ORDERED.


        September 8, 2020
Date: ___________________________                    ____________________________________
                                                     Hon. Vince Chhabria
                                                     United States District Judge




                                                4
   STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND MOTION TO DISMISS
               BRIEFING DEADLINES - CASE NO.: 3:19-cv-08337-VC
